J8-44 (Rev. 11/2020 DC)

Case 1:21-cv-00847 Document 1-3 Filed 03/29/21 Page 1 of 2
CIVIL COVER SHEET

 

L. (a) PLAINTIFFS

American Association for Justice

ib) COUNTY GF RESIDENCE OF FIRST LISTED PLAINTIFF. 1 101 1
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS

Certain Underwriters at Lloyd's London Subscribing to
Showstoppers Policy Certificate No. CRO314627, Specifically
Syndicates 2623, 0623, 033, and 4141

COUNTY OF RESIDENCEOF FIRST LISTED DEFENDANT

(IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INYOLVED

 

(c) ATTORNEYS (FIRMNAME, ADDRESS, AND TELEPHONE NUMBER)
Christopher T. Nace, Bar No. 977865

Paulson & Nace PLLC

1025 Thomas Jefferson St., NW, Suite 810
Washington, DC 20007

ATTORNEYS (JF KNOWN)
Thomas §. Hay

Atlanta, GA 30308

 

Troutman Pepper Hamilton Sanders LLP
600 Peachtree Street, N.E., Suite 3000

 

II. BASIS OF JURISDICTION
(PLACEANxINONEBOX ONLY}

1 U.S. Governm ent
Plaintiff

O 2U.8. Government
Defendant

oO 3 Federal Question
(U.S, Government Not a Party)

© 4 Diversity
(Indicate Citizenship of
Parties in item IIT)

 

Citizen ofthis State

Citizen of Another State O 2

Citizen or Subject of a
Foreign Country

PTF

©

DFT

oO:

Incorporated or Principal Place

Il. CITIZENSHIP OF PRINCIPAL PARTIES (PLACEAN x INONEBOX FOR
PLAINTIFF ANDONEBOX FOR DBFENDANT) FOR DIVERSITY CASESONLY!

PTE

O4

DFT

O4

of Business in This State

O2

Incorporated and Principal Place © 5

O5

of Business in Another State

©; ©:

Foreign Nation

Os Oc

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Place anX in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust

[_] 410 Antitrust

 

© B. Personal Injury/
Malpractice

[__] 310Airplane

CI 315 Airplane Product Liability

| | 320 Assault, Libel & Slander

LJ 330 Federal Employers Liability

[_] 340 Marine

LC] 345 Marine Product Liability

[_] 350 Motor Vehicle

CJ 355 Motor Vehicle Product Liability

[J 360 Other Personal [njury

[J 362 Medical Malpractice

[1] 365 Product Liability

E_] 367 Health Care/Pharmaceutical
Personal [njury Product Liability

CI 368 Asbestos Product Liability

 

© C. Administrative Agency
Review

[_] 151 Medicare Act

Social Security
[_] 861 HIA (1395ff)

[_] 862 Black Lung (923)

CI 863 DIWC'DIWW (405(g))

| 8645SID Title XVI

E=] 865 RSI (405(2))

Other Statutes

CI 891 Agricultural Acts

| 893 Environmental Matters

Cc] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

 

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*([f Antitrust, then A governs)*

 

© E. General Civil (Other)

OR

© F. Pre Se General Civil

 

Real Property

Cc] 210 Land Condemnation

Cc] 220 Foreclosure

Cc] 230 Rent, Lease & Ejectment

Cc] 240 Torts to Land

[__] 245 Tort Product Liability
[J 290 All Other Real Property

Personal Property
[_]370 Other Fraud

[J] 371 Truth in Lending
CI 380 Other Personal Property

Damage

| 385 Property Damage
Product Liability

 

Bankruptey
[J 422 Appeal 27 USC 158

Prisoner Petitions

L_] 535 Death Penalty
540 Mandamus & Other
550 Civil Rights

CJ 555 Prison Conditions

of Confinement
Property Rights
I faz Copyrights
[—] 830 Patent

Drug Application
[J 840 Trademark

2016 (DTSA)

 

[__] 423 Withdrawal 28 USC 157

[1] s60 civil Detainee — Conditions

[__] 835 Patent — Abbreviated New

880 Defend Trade Secrets Act of

Federal Tax Suits

[__] 870 Taxes (US plaintiff or
defendant)

[_] 871 IRS-Third Party 26 USC
7609

Forfeiture/Penalty
[__] 625 Drug Related Seizure of

Property 21 USC 881

[_] 690 Other

Other Statutes

[__] 375 False Claims Act

[_] 376 Qui Tam (31 USC
3729(a))

Cc] 400 State Reapportionment

[__] 430 Banks & Banking

[__] 450 Commer ce/ICC Rates/ete

[__] 460 Deportation

CJ 462 Naturalization
Application

 

 

Cc] 465 Other Immigration Actions

Cc] 470 Racketeer [nfluenced
& Corrupt Organization

Cc] 480 Consumer Credit

Cc] 485 Telephone Consumer
Protection Act (TCPA)

[_] 490 Cable/Satellite TV

[_] 850 SecuritiesCom modities/
Exchange

[__] 896 Arbitration

[__] 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

| 950 Constitutionality of State
Statutes

| 890 Other Statutory Actions
(if not administrative agency
review or Privacy Act)

 

 

 
Case 1:21-cv-00847 Document 1-3

Filed 03/29/21 Page 2 of 2

 

© G. Habeas Corpus/
2255

CI 530 Habeas Corpus — General

Cc] 510 Motion/¥acate Sentence

Cc] 463 Habeas Corpus — Alien
Detainee

© H. Employment
Discrimination

[_] 442 Civil Rights — Employment
(criteria: race, gender/sex,
national origin,
discrimination, disability, age,
religion, retaliation)

*([f pro se, select this deck)*

© I. FOIA/Privacy Act

Cc] 895 Freedom of Information Act
CJ 890 Other Statutory Actions
(if Privacy Act)

*([f pro se, select this deck)*

© J. Student Loan

CJ 152 Recovery of Defaulted
Student Loan
(excluding veterans)

 

© K. Labor/ERISA
(non-employment)

| 710 Fair Labor Standards Act
CI 720 Labor/Mgmt. Relations
[__] 740 Labor Railway Act
[J] 751 Family and Medical

Leave Act
[__] 790 Other Labor Litigation
E] 791 Empl. Ret. Inc. Security Act

 

© L. Other Civil Rights
(non-employment)

CL ]441 Voting (ifnot Voting Rights
Act)

CJ 443 Housing/Accom modations

[J 440 Other Civil Rights

[__]445 Americans w/ Disabilities —
Employment

[_] 446 Americans wi Disabilities —
Other

[_] 448 Education

 

© M. Contract
[3] 110 Insurance

120 Marine
[_] 130 Miller Act
140 Negotiable [Instrument
150 Recovery of Over payment
& Enforcement of
Judgment
153 Recovery of Over payment
of Veteran’s Benefits
[__] 160 Stockholder’s Suits
Cc] 190 Other Contracts
[J 195 Contract Product Liability
Cc] 196 Franchise

 

© N. Three-Judge
Court

[_] 441 Civil Rights — Voting
(if Voting Rights Act)

 

¥. ORIGIN
© 1 Original ) 2 Removed ) 3 Remanded © 4 Reinstated © 5 Transferred © 6 Multi-district © 7 Appeal to © & Multi-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
This case is being removed to federal court from the Superior Court of the District of Columbia. This Court has jurisdiction |

 

 

 

 

VII. REQUESTED IN CHECKIF THIS IS A CLASS DEMAND § 1,003,229 Check YES only if demanded in complaint
COMPLAINT BCT CON NER a iabice JURY DEMAND: YES NO
VII. RELATED CASE(S) (See instruction) VES | NO If yes, please com pleterelated case form
IF ANY Lx]
pate: — March 29, 2021 | SIGNATURE OFATTORNEY OF RECORD Thomas S. Hay

 

 

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET J8-44
Authority for Civil Cover Sheet

The J8S-44 civil cover sheet andthe information containedherein neither replaces nor supplementsthe filings andservices ofpleadings or other papers asrequ ired
by law, exceptasprovided by local rules of court. This form ,approvedby the Judicial Conference of the Un ited States in Septern ber 1974, is required forthe use of the
Clerk of Court for the purpose of initiating the civil docketsheet. Consequently, a civil cover sheet is submitted tothe Clerk of Court for each civil complaint filed.
Listed below aretips forcompletingthe civil cover sheet, These tips coincide with the Roman Numerals on the cover sheet.

L. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County ofresidence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States,

(fl. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected asthe Basis of Jurisdiction
under Section IT.

[¥. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment ofajudgeto your case will dependon the category you select that best
represents the primary cause of action found in your complaint. You may select only onecategory, You mustalso select one corresponding
nature of suit foundunderthe category ofthe case.

VL CAUSE OF ACTION: Cite the U.S. Civil Statuteunderwhich you are filing and write a brief statement ofthe primary cause,

VIL. RELATED CASE(S), IF ANY: Ifyou indicatedthatthere is a related case, you mustcom plete a related case form ,which maybe obtained from

the Clerk’s Office.

Because ofthe need foraccurate and complete inform ation, you should ensure the accuracy of the inform ation provided prior to signing the form.
